Title: To James Madison from James Leander Cathcart, 30 March 1803
From: Cathcart, James Leander
To: Madison, James


					
						Dispatch No. 3
						Sir,
						U.S Chesapeake, Gibraltar Bay March 30th. 1803
					
					My last dispatch inform’d you of our transactions at Tunis.  I have now the honor to communicate those at Algiers.  On the 19th. in the evening we arriv’d in this Bay where we found a French Frigate whose Commander inform’d us, that the Dey of Algiers had not declar’d War against France as we were inform’d at Tunis that their boat was on Shore in order to accommodate matters amicably if possible.  The Commodore order’d the Schooner to Stand in Shore in order to bring Mr. O’Brien off in the Morning.  Thus will the Dey be inform’d that Mr. Eaton was sent away from Tunis, by the Bashaw which will induce the Jews & Mr. OBrien to persist in persuading him not to receive me as Consul who undoubtedly will quote this transaction as precedent & insist upon the same priviledge.
					20th. at 1 P M Mr. OBrien arrived on Board & remain’d one hour.  He presented the Commodore with some papers the Contents of which are to me unknown.  He gave me a letter which he said was an answer to mine of the 25th. Novembr.  It contain’d little but insolence which I treated with silent Contempt.  Its prominent features were the dey’s positive refusal to receive me & Mr. OBrien’s refusal to be amenable for his Conduct to any authority but the Government of the United States as he by no means considers himself superceeded by me.  It however merits an answer which he shall have by the first Opportunity a Copy of which shall be transmitted to the Department of State.  He likewise furnish’d me with a List of the Consular presents deliver’d in 1798.
					In answer to the Commodore’s interrogations Mr. OBrien answer’d that the Dey had refused the cash commutation, that it was deposited in his house that when the stores arrives there remains a probability of his being persuaded to receive a part payment in cash for the next years annuity, but even that depended upon circumstances & added that the United States were in debt to the Jews about twenty thousand dollars which must be immediately paid as they were impatient for their Money & continued he, the Dey is very much displeas’d that the timber for ship building was not forwarded ere now, as he is thereby prevented from finishing a Cruizer he has on the stocks nearly ready to launch.  He again reiterated that the dey would not receive me and observed that we had better not displease him as he was negociating a peace with Portugal which would open him a passage into the western ocean where he would prove a terrible enemy to our Commerce”.  True answer’d I & all the presents we will ever give him, will not prevent his cruising against us when that takes place, but, he will never have it in his power, to act the tragedy of 1793 again, so long as the United States has Vessels of War to oppose his depredations.
					Mr. Eaton came on Board with Mr. OBrien, when the latter declar’d to the Commodore that several months past some respectable subjects of Tunis declar’d to him at Algiers that the Prime Minister of Tunis had solemnly protested that he would endeavour by every means in his power to effect the Ruin of Mr. Eaton.  This is at least presumptive evidence that Mr. Eaton has fallen a sacrifice to the Minister’s evil machinations & that the detention of the Commodore was premeditated not so much to procure the prompt payment of the debt as to injure Mr. Eaton’s reputation & thereby more easily effect his expulsion from that Regency.
					Enclosure A. is the Copy of a letter which I wrote to the dey & sent on Shore by Mr. OBrien.  B. is a letter which I had wrote to the Jews, but the Commodore was apprehensive, that it might occasion some difficulty was I to send it.  I therefore in compliance with his request suppress’d it.  It carries in its text my reason for writing it, for so long as Mr. OBrien has a Credit upon the Jews, they will continue to act as before, and it is very immaterial to them whether I bear a Commission or not.
					At 5 PM, we made sail and the Schooner was left to wait for the Deys Answer to the Commodores & my letter.
On 22th. off Cape de Gatt we fell in with Six, sail of American Merchantmen & several others have arrived here since.  This proves our Enemies want of enterprize which I assure you is our chief protection.  I most sincerely hope that the Cruisers of Tripoli may not be at Sea.   If they are our merchantmen most undoubtedly run a great risque and it is more than probable that some will be captur’d.
					On the 23d. we Anchor’d in this Bay and a few hours after us arriv’d the Schooner with Mr. OBrien’s Answer to the Commodore which states that the dey will wait for the Stores but positively will not receive me as Consul, from the United States that he has wrote to the President on the subject and awaits his Answer.  It is a fact well known that when Mr. OBrien resign’d it was upon a supposition that his resignation woud not be receiv’d by Government.  His motives for tendering it was to procure the Removal of Mr. Eaton which he failed to effect.  Every step which he has taken since my appointment serves to prove his intentions to maintain his Post as long as possible & that he will never evacuate it unless by force.  It therefore remains for Government to determine whether it wou’d not be to the interest of our Country to continue him in office, however unworthy, and should I hazard an opinion on the subject it would be this, that so long as we continue to acquiesce in every demand of that Regency that he is the most Proper Person to remain there.  It may cost us a few thousand dollars per annum more than is necessary to maintain our peace, but we shall be under no apprehensions from his energy or sense of national dignity for he is literally the echo of the Jewish Sanhedrim who are the Creatures of the Dey.  If Government thinks proper to continue me in that post, it would facilitate my reception to write to the Dey by the ship that brings the Stores for Algiers and at the same time to write to the Jews to Stop Mr. OBriens credit he being no longer encharged with our affairs; I shall have the Consular present ready to present at the same time if not receiv’d before, which will interest the Dey and Regency in favour of my reception & the Jews having no longer an Interest in Mr. OBriens remaining there will cease to oppose my admission; in whatever way the Wisdom of Government may decide I hope no personal consideration will have any weight upon my account as the Interest of an individual I hope will never be held in competition with the public good & my services probably may be fully as usefull else where, & much more agreeable to myself.  I have been long employ’d in this theatre of iniquity.  May I not hope, that I may be remov’d to some place more eligible, especially as I can be, of little service here.  It occurs to me that the difference which exists between the United States & Spain will furnish employment for several Gentlemen in our territory in their vicinity.  If such appointments should be made I probably could render my Country more essential service there than in the Mediterranean as I am well acquainted with the language & manners of the Spaniards in general.
					The whole of our Force in the Mediterranean is now here.  What steps will be taken in the ensuing summer you will be inform’d by Commodore Morris.  I wait his arrangements according to my instructions & will take a pleasure in giving him my opinion when ever he thinks proper to request it.
					I presume I shall remain with the Commodore some time longer. Should we separate Mr. Gavino our Consul here will be inform’d where I may be found which most probably will be at Leghorn as the funds for the payment of our Consular present is there deposited.
					Should any thing more occur worthy of notice before the departure of this Ship for the United States it shall be the subject of an other communication. In the mean time Permit me the honor to subscribe my self with the greatest respect & esteem Sir, Your Most Obdt. Servt.
					
						James Lear. Cathcart
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
